Name: Commission Regulation (EEC) No 2922/93 of 22 October 1993 abolishing the countervailing charge on apples originating in South Africa
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/44 Official Journal of the European Communities 23 . 10. 93 COMMISSION REGULATION (EEC) No 2922/93 of 22 October 1993 ibolishing the countervailing charge on apples originating in South Africa the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of apples originating in South Africa can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2641 /93 (3), amended by Regulation (EEC) No 2721 /93 (4), introduced a countervailing charge on apples originating in South Africa ; Whereas for this product originating in South Africa there were no prices for six consecutive working days ; whereas HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2641 /93 is hereby repealed . Article 2 This Regulation shall enter into force on 23 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 69, 20 . 3 . 1993, p. 7. 0 OJ No L 242, 28 . 9 . 1993, p. 13 . (4) OJ No L 246, 2 . 10 . 1993, p. 19 .